Citation Nr: 9928619	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-17 545	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the right hip, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from January to November 
1973, and from April 1986 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The case was previously before the Board in July 1995, when 
it was remanded for medical records, examination of the 
veteran and medical opinions.  The necessary development was 
completed for the left hip issue and the Board denied the 
appeal for service connection for a left hip disability in 
February 1997.  

In February 1997 and March 1998 the Board remanded the issue 
of entitlement to wavier of recovery of overpayment of 
compensation in the amount of $ 1,118.53.  The overpayment 
was based on an RO determination that the veteran was not 
entitled to payment for her child.  Pursuant to the Board's 
remands, the RO re-examined this issue, in an April 1998 
rating decision, and determined that her child was 
permanently incapable of self support prior to his 18th 
birthday.  This established her entitlement to payments for 
her child and erased the overpayment.  The veteran was 
notified of the increased payments in April 1998.  She has 
not disagreed with any aspect of this decision.  

The representative has noted that the veteran has not been 
specifically advised that the overpayment was liquidated and 
has requested that she be notified of that action.  The Board 
notes an RO check list shows the overpayment was eliminated.  
The Board requests the RO to specifically notify the veteran 
that there is no overpayment.  

In a September 1999 presentation to Board, the representative 
raised the issues of entitlement to service connection for 
degenerative joint disease of the sacroiliac joints and 
reopening the claim of entitlement to service connection for 
degenerative changes in the left hip.  These issues have not 
been addressed to the RO and the Board refers them to the RO 
for appropriate action.  

In February 1997 and March 1998, the Board remanded the issue 
of entitlement to an increased rating for degenerative 
arthritis of the right hip.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal on that issue.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for her right hip disability.

2.  The service-connected degenerative arthritis of the right 
hip is manifested by episodic pains, a slight degree of 
lipping on the superior aspect of the acetabulum, and flexion 
to 115 degrees, extension to 15 degrees, abduction to 45 
degrees, adduction to 20 degrees, external rotation to 70 
degrees, and internal rotation to 45-50 degrees, without pain 
or other symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5252, 5253 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her increased rating claim.  See 38 U.S.C.A. § 5107(a).  
She has not reported that any other pertinent evidence might 
be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

The January 1989 VA examination revealed moderate stiffness 
in the right hip.  Flexion was limited to 120 degrees.  
Abduction was limited to 40 degrees.  All movements were 
painful.  The diagnosis was degenerative changes, involving 
the right hip, by bone scan, symptomatic.   

The May 1989 rating decision granted service connection for 
degenerative arthritis of the right hip, rated as 10 percent 
disabling under Diagnostic Code 5003.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The following ratings are based on 
limitation of hip motion.  

Limitation of thigh extension to 5 degrees or less will be 
rated as 10 percent disabling.  38 C.F.R. Part 4, § 4.71, 
Code 5251 (1998).  

Limitation of thigh flexion to 45 degrees will be rated as 10 
percent disabling.  Limitation of thigh flexion to 30 degrees 
will be rated as 20 percent disabling.  Limitation of thigh 
flexion to 20 degrees will be rated as 30 percent disabling.  
Limitation of thigh flexion to 10 degrees will be rated as 40 
percent disabling.  38 C.F.R. Part 4, § 4.71, Code 5252 
(1998).  

Limitation of rotation so that the affect leg can not toe-out 
more than 15 degrees will be rated as 10 percent disabling.  
Limitation of adduction so the legs can not be crossed will 
be rated a 10 percent disabling.  Limitation of abduction 
with motion lost beyond 10 degrees will be rated as 20 
percent disabling.  38 C.F.R. Part 4, Code 5253 (1998).  

There is no evidence of a flail joint of the hip ratable 
under 38 C.F.R. Part 4, Code 5254 (1998) or a nonunion or 
malunion ratable under 38 C.F.R. Part 4, Code 5255 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. Part 4, Code 5003 
(1998).  See 38 C.F.R. § 4.59 (1998).

Because there was some limitation of motion and arthritis, 
the RO was able to assign a 10 percent rating under Code 
5003.  If the limitation of motion approximated any of the 
other criteria for a 10 percent rating, the compensable 
evaluation would be assigned under that code, instead of Code 
5003, not in addition to the rating under Code 5003.  
38 C.F.R. § 4.14 (1998).  

Although the Board has considered all the evidence of record, 
the most probative evidence of the degree of the current 
disability is that evidence generated in proximity to the 
recent claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In February 1991, VA examination revealed mild stiffness in 
the right hip joint.  There was no limitation of flexion.  
Abduction was limited to 40 degrees.  The diagnosis was 
degenerative arthritis, right hip.  

On the November 1991 VA examination, she reported that right 
hip pain occurred every other day and that she had more pain 
with prolonged sitting, standing, or walking, as well as in 
cold or damp weather.  The pain was reportedly worse despite 
medication.  Examination of the hip revealed mild stiffness 
with no limitation of motion.  The diagnosis was arthralgias 
of the hip, recurrent.  

The report of the December 1995 VA examination, shows the 
veteran reported right hip pain. The examiner found a small 
decrease in internal rotation of the right hip to 60 degrees.  
No other right hip deficits were reported.  

The veteran's right hip was examined by VA in April 1997.  
The doctor noted that her complaints of right hip pain 
actually referred to the buttock.  Objectively, she had a 
full range of motion in the right hip.  The diagnosis was 
normal right hip.  The physician commented that the cause of 
the right buttock and leg pain was undetermined and he could 
find no signs of it that day.  

The report of the May 1998 VA examination shows that the 
examiner made a detailed review of the file.  The veteran 
reported daily episodes of hip pain, exacerbated by sitting.  
She walked with a normal gait and could walk on tip toes and 
heels without difficulty.  She could do a deep knee bend and 
get up without difficulty.  Thigh girth was bilaterally 
equal.  Examination the hip joints showed no evidence of 
radiculopathy.  Straight leg raising and other neurologic 
tests were negative.  Deep tendon reflexes were bilaterally 
normal and equal.  The hip joints had no evidence of swelling 
or tenderness.  The veteran volunteered some mild tenderness 
just a little lateral to the ischial tuberosity.  That did no 
follow the course of the sciatic nerve and was bilaterally 
equal and minimal.  Flexion was 115 degrees, bilaterally.  
There was no flexion contracture.  Extension was measured at 
15 degrees.  Bilaterally, abduction was 45 degrees, adduction 
was 20 degrees, external rotation 70 degrees and internal 
rotation about 45-50 degrees.  The report shows that the 
factors enumerated in 38 C.F.R. §§ 4.40, 4.45 (1998) were 
considered in accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  All movements were without any discomfort 
whatsoever.  The physician found no evidence of subluxation, 
dislocation, or any other positive pathology regarding the 
hips.   

Under Code 5252, the current 10 percent rating would require 
a limitation of thigh flexion to 45 degrees.  The limitation 
to 115 degrees, shown on the May 1998 examination, does not 
approximate that criteria and certainly does not approximate 
the limitation of thigh flexion to 30 degrees required for 
the next higher, 20 percent, rating under that code.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§  4.7, 4.71, Code 5252 
(1998).  

Abduction was to 45 degrees bilaterally which does not 
approximate the limitation of abduction with motion lost 
beyond 10 degrees required for a 20 percent rating under 
38 C.F.R. Part 4, Code 5253 (1998).  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7 (1998).  

While the veteran is competent to report increased 
disability, the findings of the trained medical professionals 
are more probative in determining the degree of disability.  
In this case, the veteran's complaints of increased pain do 
not describe any basis for a higher rating.  The reported 
pain does not result in a limitation of function which would 
warrant a higher rating under any applicable criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.71a (1998).  The evidence on this 
point is not in relative balance.  Rather, the medical 
findings provide a preponderance of evidence establishing 
that the disability does not approximate any applicable 
criteria for a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  In reaching this 
determination, the Board has considered the veteran's actual 
limitation of motion and the functional impairment.  The 
Board has been presented with evidence that tends to 
establish that the gait is usually normal.  This reflects 
actual use of the hip in weight bearing.  There is no 
credible evidence of weakness or excess fatigability or more 
motion than normal.  When limitation of motion has been 
documented, that restriction has been minimal.  Neither the 
actual limitation of motion nor the functional equivalent of 
limitation of motion due to the factors contained in DeLuca; 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998) provide any 
reasonable basis for awarding an increased evaluation.  At 
this time, based on a remarkable number of examination 
reports, we are left with the overwhelming impression that 
there is no more than minimal functional impairment of the 
hip.  There is no doubt to be resolved and the claim is 
denied.  


ORDER

An increased rating for degenerative arthritis of the right 
hip is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


